Title: From Thomas Jefferson to Tobias Lear, [22 November 1791]
From: Jefferson, Thomas
To: Lear, Tobias



[22 Nov. 1791]

Th: Jefferson presents his compliments to Mr. Lear and informs him he has recieved from Mr. Short a statement of the cost of the  Champagne imported this year for the President, to wit 1680. livres. He sends him a statement of the whole, exact, except of the proceeds of the sterling money at Paris, which Mr. Short has not yet informed him of. He thought he should have had money enough in Mr. Short’s hands to have answered the present demand of 30. dozen bottles of Champagne for the President: but on revising his accounts with Mr. Short, he finds himself mistaken. This article, with the undervaluation on the former Champagne, will probably be something upwards of 2000 livres. If Mr. Lear therefore can furnish a bill for that it will probably cover the two demands: or rather a bill on Amsterdam for 800. florins, as bills on Paris are perillous on account of the Assignats.
